Exhibit 10.1



 

 

 

 

 

 

CEDAR FAIR, L.P.

 

 

 

PRIVATE SHELF AGREEMENT

 

 

 

 

 

$100,000,000

 

PRIVATE SHELF FACILITY

 

 

 

 

 

 

Dated as of August 24, 1994

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS



(Not Part of Agreement)

 

Page

1. AUTHORIZATION OF ISSUE OF NOTES 1

2. PURCHASE AND SALE OF NOTES 2

3. CONDITIONS OF CLOSING 7

4. PREPAYMENTS 8

5. AFFIRMATIVE COVENANTS 10

6. NEGATIVE COVENANTS 13

7. EVENTS OF DEFAULT 18

8. REPRESENTATIONS, COVENANTS AND WARRANTIES 21



9. REPRESENTATIONS OF THE PURCHASERS 27

10. DEFINITIONS 27

11. MISCELLANEOUS 38

 

 

 

INFORMATION SCHEDULE

EXHIBIT A -- FORM OF PRIVATE SHELF NOTE

EXHIBIT B -- FORM OF REQUEST FOR PURCHASE

EXHIBIT C -- FORM OF CONFIRMATION OF ACCEPTANCE

EXHIBIT D -- FORM OF OPINION OF COMPANY'S COUNSEL

EXHIBIT E -- LIST OF AGREEMENTS LIMITING DEBT

 

 





CEDAR FAIR, L.P.

One Causeway Drive

P.O. Box 5006

Sandusky, Ohio 44871

 

 

 

As of August 24, 1994

 

 

The Prudential Insurance Company

of America ("Prudential")

Each Prudential Affiliate (as hereinafter

defined) which becomes bound by certain

provisions of this Agreement as hereinafter

provided (together with Prudential, the

"Purchasers")

c/o Prudential Capital Group

Two Prudential Plaza

Suite 5600

Chicago, Illinois 60601

 

Gentlemen:

The undersigned, Cedar Fair, L.P., a Delaware limited partnership (herein called
the "Company"), hereby agrees with you as follows:

1. AUTHORIZATION OF ISSUE OF NOTES. The Company will authorize the issue of
(but, except as provided in paragraph 2B(5), shall not be obligated to issue)
its senior promissory notes (herein called the "Notes") in the aggregate
principal amount of $100,000,000, to be dated the date of issue thereof, to
mature, in the case of each Note so issued, no less than three years and no more
than fifteen years after the date of original issuance thereof, to have a
weighted average life of no more than twelve years, to bear interest on the
unpaid balance thereof from the date thereof at the rate per annum with respect
to such Note, and to have such other particular terms, as shall be set forth in
the applicable Confirmation of Acceptance delivered pursuant to paragraph 2B(5),
and to be substantially in the form of Exhibit A attached hereto. The terms
"Note" and "Notes" as used herein shall include each Note delivered pursuant to
any provision of this Agreement and each Note delivered in substitution or
exchange for any such Note pursuant to any such provision. Notes which have (i)
the same final maturity, (ii) the same principal prepayment dates, (iii) the
same principal prepayment amounts (as a percentage of the original principal
amount of each Note), (iv) the same interest rate, and (v) the same interest
payment periods, are herein called a "Series" of Notes.

2A. [Intentionally Omitted.]

2B. PURCHASE AND SALE OF NOTES.

2B(1). Facility. Prudential is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by Prudential and Prudential
Affiliates from time to

time, the purchase of Notes pursuant to this Agreement. The willingness of
Prudential to consider such purchase of Notes is herein called the "Facility".
At any time, the aggregate principal amount of Notes stated in paragraph 1,
minus the aggregate principal amount of Notes purchased and sold pursuant to
this Agreement prior to such time, minus the aggregate principal amount of
Accepted Notes (as hereinafter defined) which have not yet been purchased and
sold hereunder prior to such time is herein called the "Available Facility
Amount" at such time. NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER
PURCHASES OF NOTES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING
THAT NEITHER PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE
OR ACCEPT OFFERS TO PURCHASE NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS
WITH RESPECT TO SPECIFIC PURCHASES OF NOTES, AND THE FACILITY SHALL IN NO WAY BE
CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.

2B(2). Issuance Period. Notes may be issued and sold pursuant to this Agreement
until the earlier of (i) the second anniversary of the date of this Agreement
and (ii) the thirtieth day after Prudential shall have given to the Company, or
the Company shall have given to Prudential, a notice stating that it elects to
terminate the Facility (or if such thirtieth day is not a Business Day, the
Business Day next preceding such thirtieth day). The period during which Notes
may be issued and sold pursuant to this Agreement is herein called the "Issuance
Period".

2B(3). Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Notes (each such request being
herein called a "Request for Purchase"). Each Request for Purchase shall be made
to Prudential by telecopier and confirmed by nationwide overnight delivery
service, and shall (i) specify the aggregate principal amount of Notes covered
thereby, which shall not be less than $10,000,000 and not be greater than the
Available Facility Amount at the time such Request for Purchase is made, (ii)
specify the principal amounts, final maturities and principal payment dates and
amounts, (iii) specify the use of proceeds of such Notes, (iv) specify the
proposed day for the closing of the purchase and sale of such Notes, which shall
be a Business Day during the Issuance Period not less than 5 Business Days and
not more than 25 Business Days after the Acceptance Day (if any) with respect to
such Request for Purchase, (v) specify the number of the account and the name
and address of the depository institution to which the purchase prices of such
Notes are to be transferred on the Closing Day for such purchase and sale, (vi)
certify that the representations and warranties contained in paragraph 8 are
true on and as of the date of such Request for Purchase except to the extent of
changes caused by the transactions herein contemplated and that there exists on
the date of such Request for Purchase no Event of Default or Default and (vii)
be substantially in the form of Exhibit B attached hereto. Each Request for
Purchase shall be in writing and shall be deemed made when received by
Prudential.

2B(4). Rate Quotes. Not later than Three Business Days after the Company shall
have given Prudential a Request for Purchase pursuant to paragraph 2B(3),
Prudential may provide (by telephone promptly thereafter confirmed by
telecopier, in each case no earlier than 9:30 A.M. and no later than 1:30 P.M.
New York City local time) interest rate quotes for the several principal
amounts, maturities, prepayment schedules and interest payment periods of Notes
specified in such Request for Purchase. Each quote pursuant to this paragraph
2B(4) shall represent the fixed interest rate per annum payable on the
outstanding principal balance of such Notes until such balance shall have become
due and payable, at which Prudential or a Prudential Affiliate would be willing
to purchase such Notes at 100% of the principal amount thereof.

2B(5). Acceptance. Within 30 minutes after Prudential shall have provided any
interest rate quotes pursuant to paragraph 2B(4) or such shorter period as
Prudential may specify to the Company (such period herein called the "Acceptance
Window"), the Company may, subject to paragraph 2B(6), elect to accept such
interest rate quotes. Such election shall be made by an Authorized Officer of
the Company notifying Prudential by telephone or telecopier within the
Acceptance Window (but not earlier than 9:30 A.M. or later than 2:00 P.M., New
York City local time) that the Company elects to accept such interest rate
quotes, specifying the Note (each such Note being herein called an "Accepted
Note") as to which such acceptance (herein called an "Acceptance") relates. The
day the Company notifies Prudential of an Acceptance with respect to any
Accepted Notes is herein called the "Acceptance Day" for such Accepted Notes.
Any interest rate quotes as to which Prudential does not receive an Acceptance
within the Acceptance Window shall expire, and no purchase or sale of Notes
hereunder shall be made based on such expired interest rate quotes. Subject to
paragraph 2B(6) and the other terms and conditions hereof, the Company agrees to
sell to Prudential or a Prudential Affiliate, and Prudential agrees to purchase,
or to cause the purchase by a Prudential Affiliate of, the Accepted Notes. As
soon as practicable following the Acceptance Day, the Company, Prudential and
each Prudential Affiliate which is to purchase any such Accepted Notes will
execute a confirmation of such Acceptance substantially in the form of Exhibit C
attached hereto (herein called a "Confirmation of Acceptance").

2B(6). Market Disruption. Notwithstanding the provisions of paragraph 2B(5), if
Prudential shall have provided interest rate quotes pursuant to paragraph 2B(5)
and thereafter, prior to the time an Acceptance with respect to such quotes
shall have been notified to Prudential in accordance with paragraph 2B(5), there
shall occur a general suspension, material limitation, or significant disruption
of trading in securities generally on the New York Stock Exchange or in the
market for U.S. Treasury securities or derivatives, then such interest rate
quotes shall expire, and no purchase or sale of Notes hereunder shall be made
based on such expired interest rate quotes. If the Company thereafter notifies
Prudential of the Acceptance of any such interest rate quotes, such Acceptance
shall be ineffective for all purposes of this Agreement, and Prudential shall
promptly notify the Company that the provisions of this paragraph 2B(6) are
applicable with respect to such Acceptance.



2B(7). Closing. Not later than 11:30 A.M. (New York City local time) on the
Closing Day for any Accepted Notes, the Company will deliver to Prudential or
the Prudential Affiliate listed in the Confirmation of Acceptance relating
thereto at the offices of Prudential Capital Group, Two Prudential Plaza, Suite
5600, Chicago, Illinois 60601, the Notes to be purchased by such Purchaser in
the form of a single Accepted Note for the Accepted Notes which have exactly the
same terms (or such greater number of Notes in authorized denominations as such
Purchaser may request) dated the Closing Day and registered in such Purchaser's
name, against payment of the purchase price thereof by transfer of immediately
available funds for credit to the Company's account specified in the Request for
Purchase of such Notes. If the Company fails to tender to any Purchaser the
Accepted Notes to be purchased by such Purchaser on the scheduled Closing Day
for such Accepted Notes as provided above in this paragraph 2B(7), or any of the
conditions specified in paragraph 3 shall not have been fulfilled by the time
required on such scheduled Closing Day, the Company shall, prior to 1:00 P.M.,
New York City local time, on such scheduled Closing Day notify such Purchaser in
writing whether (x) such closing is to be rescheduled (such rescheduled date to
be a Business Day during the Issuance Period not less than one Business Day and
not more than 10 Business Days after such scheduled Closing Day (the
"Rescheduled Closing Day") and certify to such Purchaser that the Company
reasonably believes that it will be able to comply with the conditions set forth
in paragraph 3 on such Rescheduled Closing Day and that the Company will pay the
Delayed Delivery Fee in accordance with paragraph 2B(8)(ii) or (y) such closing
is to be cancelled as provided in paragraph 2B(8)(iii). In the event that the
Company shall fail to give such notice referred to in the preceding sentence,
Prudential (on behalf of each Purchaser) may at its election, at any time after
1:00 P.M., New York City local time, on such scheduled Closing Day, notify the
Company in writing that such closing is to be cancelled as provided in paragraph
2B(8)(iii).

2B(8). Fees.

2B(8)(i) Facility Fee. The Company will pay to Prudential in immediately
available funds a fee (herein called the "Facility Fee") on each Closing Day
(other than the first such Closing Day, on which no Facility Fee shall be due)
in an amount equal to 0.15% of the aggregate principal amount of Notes sold on
such Closing Day.

2B(8)(ii) Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note (other than the failure of a Purchaser to fund the purchase of an
Accepted Note after all conditions to closing specified in paragraph 3 have been
timely satisfied), the Company will pay to Prudential (for the benefit of the
Purchasers) on the last Business Day of each calendar month, commencing with the
first such day to occur more than 30 days after the Acceptance Day for such
Accepted Note and ending with the last such day to occur prior to the
Cancellation Date or the actual closing date of such purchase and sale, and on
the Cancellation Date or actual closing date of such purchase and sale, a fee
(herein called the "Delayed Delivery Fee") calculated as follows:

(BEY - MMY) X DTS/360 X PA

where "BEY" means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; "MMY" means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
Prudential on the date Prudential receives notice of the delay in the closing
for such Accepted Notes having a maturity date or dates the same as, or closest
to, the Rescheduled Closing Day or Rescheduled Closing Days (a new alternative
investment being selected by Prudential each time such closing is delayed);
"DTS" means Days to Settlement, i.e., the number of actual days elapsed from and
including the originally scheduled Closing Day with respect to such Accepted
Note (in the case of the first such payment with respect to such Accepted Note)
or from and including the date of the next preceding payment (in the case of any
subsequent delayed delivery fee payment with respect to such Accepted Note) to
but excluding the date of such payment; and "PA" means Principal Amount, i.e.,
the principal amount of the Accepted Note for which such calculation is being
made. In no case shall the Delayed Delivery Fee be less than zero. Nothing
contained herein shall obligate any Purchaser to purchase any Accepted Note on
any day other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with paragraph 2B(7).

2B(8)(iii) Cancellation Fee. If the Company at any time notifies Prudential in
writing that the Company is cancelling the closing of the purchase and sale of
any Accepted Note, or if Prudential notifies the Company in writing under the
circumstances set forth in the last sentence of paragraph 2B(7) that the closing
of the purchase and sale of any Accepted Note is to be cancelled, or if the
closing of the purchase and sale of any Accepted Note is not consummated on or
prior to the last day of the Issuance Period (the date of any such notification,
or the last day of the Issuance Period, as the case may be, being herein called
the "Cancellation Date"), the Company will pay to Prudential (for the benefit of
the Purchasers) in immediately available funds an amount (the "Cancellation
Fee") calculated as follows:

PI X PA

where "PI" means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Note(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and "PA" has the
meaning ascribed to it in paragraph 2B(8)(ii). The foregoing bid and ask prices
shall be as reported by Telerate Systems, Inc. (or, if such data for any reason
ceases to be available through Telerate Systems, Inc., any publicly available
source of similar market data). Each price shall be based on a U.S. Treasury
security having a par value of $100.00 and shall be rounded to the second
decimal place. In no case shall the Cancellation Fee be less than zero.

3. CONDITIONS OF CLOSING. The obligation of any Purchaser to purchase any
Accepted Notes is subject to the satisfaction, on or before the applicable
Closing Day for such Accepted Notes, of the following conditions:

3A. Opinion of Company's Counsel. On each Closing Day, such Purchaser shall have
received from Squire, Sanders & Dempsey, special counsel to the Company, or
other counsel designated by the Company and acceptable to such Purchaser, a
favorable opinion satisfactory to the Purchaser and substantially in the form of
Exhibit D attached hereto and as to such other matters as such Purchaser may
reasonably request. The Company hereby directs such counsel to deliver such
opinion, and agrees that the issuance and sale of any Notes will constitute a
reconfirmation of such direction.

3B. Opinion of Purchaser's Special Counsel. Such Purchaser shall have received
from James F. Evert, Assistant General Counsel of Prudential, or such other
counsel who is acting as counsel for it in connection with this transaction, a
favorable opinion satisfactory to such Purchaser as to such matters incident to
the matters herein contemplated as it may reasonably request.

3C. Representations and Warranties; No Default. The representations and
warranties contained in paragraph 8 shall be true on and as of the applicable
Closing Day, except to the extent of changes caused by the transactions herein
contemplated; there shall exist on the applicable Closing Day no Default or
Event of Default (assuming, if no Note is outstanding on such Closing Day, that
paragraph 6 hereof is then in effect); and the Company shall have delivered to
each Purchaser an Officer's Certificate, dated the applicable Closing Day, to
both such effects.

3D. Fees. On or before each Closing Day, the Company shall have paid to
Prudential any fee required by paragraphs 2B(8)(i) and 2B(8)(ii).

3E. Purchase Permitted By Applicable Laws. The purchase of and payment for the
Notes to be purchased on the applicable Closing Day on the terms and conditions
herein provided (including the use of the proceeds of such Notes by the Company)
shall not violate any applicable law or governmental regulation (including,
without limitation, section 5 of the Securities Act or Regulation G, T or X of
the Board of Governors of the Federal Reserve System) and shall not subject any
Purchaser to any tax, penalty, liability or other onerous condition under or
pursuant to any applicable law or governmental regulation, and such Purchaser
shall have received such certificates or other evidence as such Purchaser may
reasonably request to establish compliance with this condition.

3F. Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby and all documents incident
thereto shall be satisfactory in substance and form to each Purchaser, and each
Purchaser shall have received all such counterpart originals or certified or
other copies of such documents as it may reasonably request.

4. PREPAYMENTS. The Notes shall be subject to prepayment with respect to the
required prepayments specified in paragraph 4A and also under the circumstances
set forth in paragraph 4B.

4A. Required Prepayment of Notes. Until a Series of Notes shall be paid in full,
such Series of Notes shall be subject to such required prepayments, if any, as
are set forth in such Series of Notes. Any prepayment made by the Company
pursuant to any other provision of this paragraph 4 shall not reduce or
otherwise affect its obligation to make any scheduled prepayment as specified in
each Series of Notes.

4B. Optional Prepayment With Yield-Maintenance Amount. The Notes of each Series
shall be subject to optional prepayment, in whole or in part, in increments of
$100,000, and in a minimum amount of $1,000,000, at the option of the Company,
at 100% of the principal amount so prepaid plus interest thereon to the
prepayment date and the Yield-Maintenance Amount, if any, with respect to each
such Note. Any partial prepayment of a Series of Notes pursuant to this
paragraph 4B shall be applied in satisfaction of required payments of principal
in inverse order of their scheduled due dates.

4C. Notice of Optional Prepayment. The Company shall give notice to the holder
of each Note of a Series irrevocable written notice of any optional prepayment
to be made pursuant to paragraph 4B with respect to such Series not less than 10
Business Days prior to the prepayment date, specifying (i) such prepayment date,
(ii) the aggregate principal amount of the Notes of such Series to be prepaid on
such date, (iii) the principal amount of the Notes of such holder to be prepaid
on that date, and (iv) stating that such optional prepayment is to be made
pursuant to paragraph 4B. Notice of optional prepayment having been given as
aforesaid, the principal amount of the Notes specified in such notice, together
with interest thereon to the prepayment date and together with the
Yield-Maintenance Amount, if any, herein provided, shall become due and payable
on such prepayment date. The Company shall, on or before the day on which it
gives written notice of any prepayment pursuant to paragraph 4B, give telephonic
notice of the principal amount of the Notes to be prepaid and the prepayment
date to each Significant Holder which shall have designated a recipient for such
notices in the purchaser schedule attached to the applicable Confirmation of
Acceptance or by notice in writing to the Company.

4D. Application of Prepayments. In the case of each prepayment pursuant to
paragraphs 4A or 4B of less than the entire unpaid principal amount of all
outstanding Notes of any Series, the amount to be prepaid shall be applied pro
rata to all outstanding Notes of such Series (including, for the purpose of this
paragraph 4D only, all Notes of such Series prepaid or otherwise retired or
purchased or otherwise acquired by the Company or any of its Subsidiaries or
Affiliates other than by prepayment pursuant to paragraphs 4A or 4B) according
to the respective unpaid principal amounts thereof.

4E. Retirement of Notes. The Company shall not, and shall not permit any of its
Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in part
prior to their stated final maturity (other than by prepayment pursuant to
paragraphs 4A or 4B or upon acceleration of such final maturity pursuant to
paragraph 7A), or purchase or otherwise acquire, directly or indirectly, any
Notes of any Series unless the Company or such Subsidiary or Affiliate shall
have offered to prepay or otherwise retire or purchase or otherwise acquire, as
the case may be, the same proportion of the aggregate principal amount of the
Notes of such Series held by each holder of Notes of such Series at the time
outstanding upon the same terms and conditions. Any Notes prepaid or otherwise
retired or purchased or otherwise acquired by the Company or any of its
Subsidiaries or Affiliates shall not be deemed to be outstanding for any purpose
under this Agreement, except as provided in paragraph 4D.

5. AFFIRMATIVE COVENANTS.

5A. Financial Statements. The Company covenants that it will deliver to each
Significant Holder in triplicate:

(i) as soon as practicable and in any event within 60 days after the end of each
quarterly period (other than the last quarterly period) in each fiscal year,
consolidated statements of income, partners' equity or shareholders' equity (as
the case may be) and cash flows of the Company and its Subsidiaries for (a) such
quarterly period and (b) the period of four consecutive fiscal quarters ended on
the last day of such quarterly period, and a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such quarterly period, setting
forth in each case in comparative form figures for the corresponding period in
the preceding fiscal year or years, all in reasonable detail and certified by an
authorized financial officer of the Company, subject to changes resulting from
year-end adjustments; provided, however, that delivery pursuant to clause (iii)
below of copies of the Quarterly Report on Form 10-Q of the Company for such
quarterly period filed with the Securities and Exchange Commission shall be
deemed to satisfy the requirements of this clause (i);

(ii) as soon as practicable and in any event within 120 days after the end of
each fiscal year, consolidated statements of income, partners' equity and cash
flows of the Company and its Subsidiaries for such year, and a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such year,
setting forth in each case in comparative form corresponding consolidated
figures from the preceding annual audit, all in reasonable detail and
satisfactory in form to the Required Holder(s), and reported on by independent
public accountants of recognized national standing selected by the Company whose
report shall be without limitation as to scope of the audit and satisfactory in
substance to the Required Holder(s); provided, however, that delivery pursuant
to clause (iii) below of copies of the Annual Report on Form 10-K of the Company
for such fiscal year filed with the Securities and Exchange Commission shall be
deemed to satisfy the requirements of this clause (ii);

(iii) promptly upon transmission thereof, copies of all such financial
statements, proxy statements, notices and reports as the Company shall send to
its Limited Partners generally and copies of all registration statements
(without exhibits), other than registration statements on Form S-8 or any
successor form, and all reports which it files with the Securities and Exchange
Commission (or any governmental body or agency succeeding to the functions of
the Securities and Exchange Commission); and

(iv) with reasonable promptness, such other financial

data (including, without limitation, consolidating financial statements and a
copy of each other report submitted to the Company or any Subsidiary by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Company or any Subsidiary) as such Significant
Holder may reasonably request.

Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver to each Significant Holder an Officer's
Certificate (a) setting forth (except to the extent specifically set forth in
such financial statements) the aggregate amounts of interest accrued on Funded
Debt and Current Debt of the Company and Subsidiaries during the fiscal period
covered by such financial statements, and the aggregate amounts of depreciation
on physical property charged on the books of the Company and Subsidiaries (if
any) during such fiscal period, (b) demonstrating (with computations in
reasonable detail) compliance by the Company and its Subsidiaries with paragraph
6A(2) (including, without limitation, identification of the most recent
forty-five consecutive day period at all times during which Consolidated Debt
did not exceed 60% of Gross Worth) and, to the extent Debt secured by Liens
described in clauses (v) and (vi) of paragraph 6A(1) exceeds $5,000,000,
demonstrating compliance with clauses (v) and (vi) of paragraph 6A(1), in each
case during and at the end of such fiscal period and (c) stating that there
exists no Event of Default or Default or, if any Event of Default or Default
exists, specifying the nature thereof, the period of existence thereof and what
action the Company proposes to take with respect thereto. Together with each
delivery of financial statements required by clause (ii) above, the Company will
deliver to each Significant Holder a certificate of such accountants stating
that, in making the audit necessary to the certification of such financial
statements, they have obtained no knowledge of any Event of Default or Default,
or, if they have obtained knowledge of any Event of Default or Default,
specifying the nature and period of existence thereof (provided that such
accountants shall not be liable to anyone by reason of their failure to obtain
knowledge of any such Event of Default or Default which would not be disclosed
in the course of an audit conducted in accordance with generally accepted
auditing standards).

The Company also covenants that forthwith upon any Responsible Officer obtaining
knowledge of an Event of Default or Default, it will deliver to each Significant
Holder an Officer's Certificate specifying the nature and period of existence
thereof and what action the Company proposes to take with respect thereto.

5B. Inspection of Property. The Company covenants that it will permit any Person
designated by any Significant Holder in writing, at such Significant Holder's
expense, to visit and inspect any of the properties of the Company and its
Subsidiaries, to examine the corporate books and financial records of the
Company and its Subsidiaries and make copies thereof or extracts therefrom and
to discuss the affairs, finances and accounts of any of such entities with the
officers and directors of the Managing General Partner and the directors,
officers and independent accountants of the Company, all at such reasonable
times and as often as such Significant Holder may reasonably request.

5C. Covenant to Secure Note Equally. The Company covenants that, if it or any
Subsidiary shall create or assume any Lien upon any of its property or assets,
whether now owned or hereafter acquired, other than Liens permitted by the
provisions of paragraph 6A(1) (unless prior written consent to the creation or
assumption thereof shall have been obtained pursuant to paragraph 11C), it will
make or cause to be made effective provision whereby the Notes will be secured
by such Lien equally and ratably with any and all other Debt thereby secured so
long as any such other Debt shall be so secured.

5D. Information Required by Rule 144A. The Company covenants that it will, upon
the request of the holder of any Note, provide such holder, and any qualified
institutional buyer designated by such holder, such financial and other
information as such holder may reasonably determine to be necessary in order to
permit compliance with the information requirements of Rule 144A under the
Securities Act in connection with the resale of Notes, except at such times as
the Company is subject to the reporting requirements of section 13 or 15(d) of
the Exchange Act. For the purpose of this paragraph 5D, the term "qualified
institutional buyer" shall have the meaning specified in Rule 144A under the
Securities Act.

5E. Compliance With Environmental Laws. The Company will, and will cause each of
its Subsidiaries to, comply in a timely fashion with, or operate pursuant to
valid waivers of the provisions of, all Environmental Laws, except where
noncompliance would not materially adversely affect the business, condition
(financial or other) or operations of the Company and its Subsidiaries taken as
a whole.

5F. Maintenance of Insurance. The Company covenants that it and each of its
Subsidiaries will maintain insurance in such amounts and against such
casualties, liabilities, risks, contingencies and hazards as is customarily
maintained by other similarly situated companies operating similar businesses
and, upon request of a Significant Holder, it will deliver an Officers'
Certificate specifying the details of such insurance then in effect.

6. NEGATIVE COVENANTS. The provisions of this paragraph 6 shall remain in effect
so long as any Note shall remain outstanding or any other amount shall be owing
hereunder.

6A. Lien, Debt and Other Restrictions. The Company covenants that it will not
and will not permit any Subsidiary to:

6A(1). Liens. Create, assume or suffer to exist any Lien upon any of its
property or assets, whether now owned or hereafter acquired (whether or not
provision is made for the equal and ratable securing of the Notes in accordance
with the provisions of paragraph 5C), except

(i) Liens for taxes not yet due or which are being actively contested in good
faith by appropriate proceedings,

(ii) other Liens incidental to the conduct of its business or the ownership of
its property and assets which were not incurred in connection with the borrowing
of money or the obtaining of advances or credit, and which do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business,

(iii) subject to the limitation set forth in clause (iii) of paragraph 6A(2),
Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to the Company or another Subsidiary,

(iv) Liens consisting of Capitalized Leases if the Funded Debt represented by
the related Capitalized Lease Obligations is permitted by paragraph 6A(2),

(v) any Lien existing on any property of any corporation at the time it becomes
a Subsidiary, or existing prior to the time of acquisition upon any property
acquired by the Company or any Subsidiary through purchase, merger or
consolidation or otherwise, whether or not assumed by the Company or such
Subsidiary, or placed upon property at the time of acquisition by the Company or
any Subsidiary to secure all or a portion of (or to secure Debt incurred to pay
all or a portion of) the purchase price thereof, provided that (a) such property
is not and shall not thereby become encumbered in an amount in excess of 80% of
the lesser of the cost thereof or the fair value (as determined in good faith by
the board of directors of the Managing General Partner or the Company, as the
case may be) thereof at the time such corporation becomes a Subsidiary or at the
time of acquisition of such property by the Company or a Subsidiary, as the case
may be, (b) any such Lien shall not encumber any other property (except related
replacement parts) of the Company or such Subsidiary, and (c) the aggregate
amount of Debt secured by all such Liens and any Liens permitted by clause (iv)
above and clause (vi) below at any one time outstanding shall be permitted by
paragraph 6A(2), and

(vi) any Lien renewing, extending or refunding any Lien permitted by clause (v)
above if the aggregate amount of Debt secured by all such Liens and any Lien
permitted by clauses (iv) and (v) above at any one time outstanding shall be
permitted by paragraph 6A(2), provided that the principal amount secured is not
increased, and the Lien is not extended to other property;

6A(2). Debt. Create, incur, assume, guarantee, suffer to exist, or otherwise be
or become directly or indirectly liable for, any Funded or Current Debt, except

(i) Funded Debt of the Company represented by the Notes,

(ii) Funded or Current Debt of any Subsidiary to the Company,

(iii) Funded or Current Debt of any Subsidiary to any other Subsidiary, provided
that no Subsidiary shall become liable for or suffer to exist any Debt permitted
by this clause (iii) unless the Subsidiary to which such Debt is owed shall be
free from any Debt to any Person other than the Company, and

(iv) other Debt of the Company or any Subsidiary;

provided that (a) Consolidated Debt shall at no time exceed 70% of Gross Worth,
(b) at all times during a period of at least forty-five consecutive days in each
rolling twelve month period, Consolidated Debt shall not exceed 60% of Gross
Worth and (c) Priority Debt shall at no time exceed 20% of Owners' Equity;

6A(3). Loans, Advances, Investments and Contingent Liabilities. Make or permit
to remain outstanding any loan or advance to, or guarantee, endorse or otherwise
be or become contingently liable, directly or indirectly, in connection with the
obligations, stock, or dividends of, or own, purchase or acquire any stock,
obligations or securities of, or any other interest in, or make or maintain any
capital contribution to, any Person, except that the Company and its
Subsidiaries may

(i) subject to paragraph 6A(2), make or permit to remain outstanding loans or
advances to the Company or any Subsidiary,

(ii) subject to paragraph 6A(2), own, purchase or acquire stock, obligations or
securities of a Subsidiary or of a corporation which immediately after such
purchase or acquisition will be a Subsidiary,

(iii) acquire and own stock, obligations or securities received in settlement of
debts (created in the ordinary course of business) owing to the Company or any
Subsidiary,

(iv) own, purchase or acquire commercial paper rated Prime-1 by Moody's
Investors Service, Inc. or A-1 or better by Standard & Poor's Corporation on the
date of acquisition and certificates of deposit of, bankers' acceptances issued
by, and eurodollar deposits with United States commercial banks (having capital
resources in excess of $100,000,000, and, in the case of eurodollar deposits,
issued by such bank through its head office or a branch office in London or
Tokyo), in each case due within one year from the date of acquisition and
payable in the United States in United States dollars, obligations of the United
States Government or any agency thereof backed by the full faith and credit of
the United States Government, obligations guaranteed by the United States
Government, and repurchase agreements of such banks for terms of less than one
year in respect of the foregoing certificates and obligations,

(v) endorse negotiable instruments for collection in the ordinary course of
business,

(vi) guarantee or otherwise become directly or indirectly liable for Debt to the
extent the Debt is permitted by paragraph 6A(2) (including, without limitation,
the limitation on Priority Debt set forth therein),

(vii) make or permit to remain outstanding travel, relocation and other like
advances to officers and employees in the ordinary course of business, and

(viii) make or permit to remain outstanding any loans or advances to, any
guarantees for the benefit of, or any investments in, any Person not otherwise
permitted by this paragraph 6A(3) up to an aggregate amount which shall not
exceed the principal amount of $10,000,000 at any one time outstanding;

6A(4). Sale of Stock and Debt of Subsidiaries. Except to the Company or a
75%-owned Subsidiary, sell or otherwise dispose of, or part with control of, any
shares of stock or Debt of any (i) Significant Subsidiary, or (ii) other
Subsidiary, if at the time of such sale or other disposition, such other
Subsidiary owns, directly or indirectly, any shares of stock or Debt of any
Significant Subsidiary or any Debt of the Company;

6A(5). Merger and Sale of Assets. Merge or consolidate with any corporation or
sell, lease, transfer or otherwise dispose, in any single transaction or series
of related transactions, of assets which shall have contributed 10% or more to
Consolidated Pre-Tax Income for any of the three fiscal years then most recently
ended, or assets whose aggregate fair value (as determined in good faith by the
board of directors of the Managing General Partner or the Company, as the case
may be) shall exceed 10% of Consolidated Net Assets, to any Person, except that

(i) any 75%-owned Subsidiary which is free from any Debt to any Person other
than the Company may merge with any one or more other 75%-owned Subsidiaries
which are free from any Debt to any Person other than the Company,

(ii) any Subsidiary may sell, lease, transfer or otherwise dispose of any of its
assets to the Company or a 75%-owned Subsidiary,

(iii) any Subsidiary may sell or otherwise dispose of all or substantially all
of its assets subject to the conditions specified in paragraph 6A(4) with
respect to a sale of the stock of such Subsidiary,

(iv) the Company may enter into any merger in which it is the surviving entity,
provided that no Default or Event of Default would exist immediately after
giving effect thereto,

(v) the Company may, in the ordinary course of business, sell or otherwise
dispose of (a) buildings and parcels of land not used in connection with the
business of the Company or any Subsidiary and (b) vehicles, and

(vi) any Subsidiary may merge or consolidate with any other corporation,
provided that, immediately after giving effect to such merger or consolidation,
the continuing or surviving corporation of such merger or consolidation shall
constitute a Subsidiary and no Default or Event of Default would exist;

6A(6). Transactions with Related Persons. Directly or indirectly, purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
or otherwise deal with, in the ordinary course of business or otherwise, any
Related Person, except (i) pursuant to the terms of the Partnership Agreement or
(ii) on an arm's-length basis and on terms no less favorable to the Company and
its Subsidiaries (as determined in good faith by the board of directors of the
Managing General Partner or the Company, as the case may be) than terms which
would have been obtainable from a Person other than a Related Person.

6B. Issuance of Stock by Subsidiaries. The Company covenants that it will not
permit any Subsidiary (either directly, or indirectly by the issuance of rights
or options for, or securities convertible into, such shares or other equity
interest) to issue, sell or otherwise dispose of any shares of any class of its
stock or other equity interest (other than directors' qualifying shares) except
to the Company or a

75%-owned Subsidiary.

7. EVENTS OF DEFAULT.

7A. Acceleration. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):

(i) the Company defaults in the payment of any

principal of or Yield-Maintenance Amount on any Note when the same shall become
due, either by the terms thereof or otherwise as herein provided; or

(ii) the Company defaults in the payment of any

interest on any Note for more than 10 days after the date due; or

(iii) the Company or any Subsidiary defaults in any

payment of principal of or interest on any other obligation for money borrowed
(or any Capitalized Lease Obligation, any obligation under a conditional sale or
other title retention agreement, any obligation issued or assumed as full or
partial payment for property whether or not secured by a purchase money mortgage
or any obligation under notes payable or drafts accepted representing extensions
of credit) beyond any period of grace provided with respect thereto, or the
Company or any Subsidiary fails to perform or observe any other agreement, term
or condition contained in any agreement under which any such obligation is
created (or if any other event thereunder or under any such agreement shall
occur and be continuing) and the effect of such failure or other event is to
cause, or to permit the holder or holders of such obligation (or a trustee on
behalf of such holder or holders) to cause, such obligation to become due (or to
be repurchased by the Company or any Subsidiary) prior to any stated maturity,
provided that the aggregate amount of all obligations as to which such a payment
default shall occur and be continuing or such a failure or other event
permitting acceleration (or sale to the Company or any Subsidiary) shall occur
and be continuing exceeds $5,000,000; or

(iv) any representation or warranty made by the Company herein or in any writing
furnished in connection with or pursuant to this Agreement shall be false in any
material respect on the date as of which made; or

(v) the Company fails to perform or observe any

agreement contained in paragraph 6 hereof; or

(vi) the Company fails to perform or observe any other agreement, term or
condition contained herein and such failure shall not be remedied within 30 days
after any Responsible Officer has actual knowledge thereof; or

(vii) the Company or any Significant Subsidiary makes an assignment for the
benefit of creditors or is generally not paying its debts as such debts become
due; or

(viii) any decree or order for relief in respect of the Company or any
Significant Subsidiary is entered under any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law, whether now or hereafter in effect (herein called
the "Bankruptcy Law"), of any jurisdiction; or

(ix) the Company or any Significant Subsidiary petitions or applies to any
tribunal for, or consents to, the appointment of, or taking possession by, a
trustee, receiver, custodian, liquidator or similar official of the Company or
any Significant Subsidiary, or of any substantial part of the assets of the
Company or any Significant Subsidiary, or commences a voluntary case under the
Bankruptcy Law of the United States or any proceedings (other than proceedings
for the voluntary liquidation and dissolution of a Subsidiary) relating to the
Company or any Significant Subsidiary under the Bankruptcy Law of any other
jurisdiction; or

(x) any such petition or application is filed, or any such proceedings are
commenced, against the Company or any Significant Subsidiary and the Company or
such Significant Subsidiary by any act indicates its approval thereof, consent
thereto or acquiescence therein, or an order, judgment or decree is entered
appointing any such trustee, receiver, custodian, liquidator or similar
official, or approving the petition in any such proceedings, and such order,
judgment or decree remains unstayed and in effect for more than 60 days; or

(xi) any order, judgment or decree is entered in any

proceedings against the Company decreeing the dissolution of the Company and
such order, judgment or decree remains unstayed and in effect for more than 60
days; or



(xii) any order, judgment or decree is entered in any

proceedings against the Company or any Significant Subsidiary decreeing a
split-up of the Company or such Significant Subsidiary which requires the
divestiture of assets representing a substantial part, or the divestiture of the
stock of a Significant Subsidiary whose assets represent a substantial part, of
the consolidated assets of the Company and its Significant Subsidiaries
(determined in accordance with generally accepted accounting principles) or
which requires the divestiture of assets, or stock of a Significant Subsidiary,
which shall have contributed a substantial part of the consolidated net income
of the Company and its Significant Subsidiaries (determined in accordance with
generally accepted accounting principles) for any of the three fiscal years then
most recently ended, and such order, judgment or decree remains unstayed and in
effect for more than 60 days; or

(xiii) one or more final judgments for the payment of money, the uninsured
portion of which in aggregate amount exceeds $5,000,000, is rendered against the
Company or any Subsidiary and, within 60 days after entry thereof, any such
judgment is not discharged or execution thereof stayed pending appeal, or within
60 days after the expiration of any such stay, such judgment is not discharged;
or

(xiv) the Company or any ERISA Affiliate, in its capacity as an employer under a
Multiemployer Plan, makes a complete or partial withdrawal from such
Multiemployer Plan resulting in the incurrence by such withdrawing employer of a
withdrawal liability in an amount exceeding $5,000,000;

then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, the holder of any Note (other than the Company or any of its
Subsidiaries or Affiliates) may at its option, by notice in writing to the
Company, declare such Note to be, and such Note shall thereupon be and become,
immediately due and payable at par together with interest accrued thereon,
without presentment, demand, protest or additional notice of any kind, all of
which are hereby waived by the Company, (b) if such event is an Event of Default
specified in clause (viii), (ix) or (x) of this paragraph 7A with respect to the
Company, all of the Notes at the time outstanding shall automatically become
immediately due and payable together with interest accrued thereon and together
with the Yield-Maintenance Amount, if any, with respect to each Note, without
presentment, demand, protest or notice of any kind, all of which are hereby
waived by the Company, and (c) with respect to any event constituting an Event
of Default hereunder, the Required Holder(s) of the Notes of any Series may at
its or their option, by notice in writing to the Company, declare all of the
Notes of such Series to be, and all of such Notes shall thereupon be and become,
immediately due and payable together with interest accrued thereon and together
with the Yield-Maintenance Amount, if any, with respect to each such Note,
without presentment, demand, protest or additional notice of any kind, all of
which are hereby waived by the Company.

7B. Notice of Acceleration. Whenever any Note shall be declared immediately due
and payable pursuant to paragraph 7A the Company shall forthwith give written
notice thereof to the holder of each Note of each Series at the time
outstanding.

7C. Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this Agreement and such Note by exercising such remedies as are available
to such holder in respect thereof under applicable law, either by suit in equity
or by action at law, or both, whether for specific performance of any covenant
or other agreement contained in this Agreement or in aid of the exercise of any
power granted in this Agreement. No remedy conferred in this Agreement upon the
holder of any Note is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to every other
remedy conferred herein or now or hereafter existing at law or in equity or by
statute or otherwise.

8. REPRESENTATIONS, COVENANTS AND WARRANTIES. The Company represents, covenants
and warrants as follows:

8A. Organization and Qualification. The Company is a limited partnership duly
organized and existing in good standing under the laws of the State of Delaware,
has the power to own its properties and to carry on its business as now being
conducted and is duly qualified to do business as a foreign limited partnership
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or the nature of the business transacted by it
requires it to be so qualified under applicable law, except where the failure to
be so qualified would not have a material adverse effect upon the Company. Each
Subsidiary is a corporation duly organized and existing in good standing under
the laws of its state of incorporation, has the corporate power to own its
properties and to carry on its business as now being conducted and is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the character of the properties owned or leased by it
or the nature of the business transacted by it requires it to be so qualified
under applicable law, except where the failure to be so qualified would not have
a material adverse effect upon such Subsidiary. The Company has the power and
authority to enter into, execute, deliver and perform this Agreement and the
Notes; this Agreement constitutes the Company's valid and binding obligation;
and each Note will upon its issuance constitute the Company's valid and binding
obligation. The Partnership Agreement has been duly authorized, executed and
delivered by the Partners, is a valid, legal and binding agreement of the
Partners, and has been duly filed in all places where such filing is required.

8B. Financial Statements. The Company has furnished each Purchaser of any
Accepted Notes with the following financial statements, identified by a
principal financial officer of the Company: (i) consolidated balance sheets of
the Company and its Subsidiaries as at the last day in each of the five fiscal
years of the Company most recently completed prior to the date as of which this
representation is made or repeated to such Purchaser (other than fiscal years
completed within 120 days prior to such date for which audited financial
statements have not been released) and consolidated statements of income,
partners' equity and cash flows of the Company and its Subsidiaries for each
such year, reported on by Arthur Andersen & Co. (or, with respect to years
subsequent to 1993, by Arthur Andersen & Co. or other independent public
accountants of recognized national standing); and (ii) consolidated balance
sheets of the Company and its Subsidiaries as at the end of the quarterly period
(if any) most recently completed prior to such date and after the end of such
fiscal year (other than quarterly periods completed within 60 days prior to such
date for which financial statements have not been released) and the comparable
quarterly period in the preceding fiscal year and consolidated statements of
income, partners' equity and cash flows for (a) such quarterly periods and (b)
the period of four consecutive fiscal quarters ended on the last day of such
quarterly periods, prepared by the Company. Such financial statements (including
any related schedules and/or notes) are true and correct in all material
respects (subject, as to interim statements, to changes resulting from audits
and normal year-end adjustments), have been prepared in accordance with
generally accepted accounting principles consistently followed throughout the
periods involved and show all liabilities, direct and contingent, of the Company
and its Subsidiaries required to be shown in accordance with such principles.
The balance sheets fairly present the condition of the Company and its
Subsidiaries as at the dates thereof, and the statements of income, partners'
equity and cash flows fairly present the results of the operations of the
Company and its Subsidiaries for the periods indicated. There has been no
material adverse change in the business, condition or operations (financial or
otherwise) of the Company and its Subsidiaries taken as a whole since the end of
the most recent fiscal year for which such audited financial statements have
been furnished.

8C. Actions Pending. There are no actions, suits,

investigations or proceedings pending or, to the knowledge of the elected
officers of the Company or the Managing General Partner, threatened against the
Company or any of its Subsidiaries, or any properties or rights of the Company
or any of its Subsidiaries, by or before any court, arbitrator or administrative
or governmental body which individually or in aggregate might result in any
material adverse change in the business, condition or operations of the Company
and its Subsidiaries taken as a whole.

8D. Outstanding Debt. Neither the Company nor any of its Subsidiaries has
outstanding any Debt except as permitted by paragraph 6A(2). There exists no
default under the provisions of any instrument evidencing such Debt or of any
agreement relating thereto.

8E. Title to Properties. The Company has and each of its Subsidiaries has good
and marketable title to its respective real properties (other than properties
which it leases) and good title to all of its other respective properties and
assets, including the properties and assets reflected in the most recent audited
balance sheet referred to in paragraph 8B (other than properties and assets
disposed of in the ordinary course of business), subject to no Lien of any kind
except Liens permitted by paragraph 6A(1). All leases necessary in any material
respect for the conduct of the business of the Company and its Subsidiaries
taken as a whole are valid and subsisting and are in full force and effect.

 

8F. Taxes. The Company has and each of its Subsidiaries has filed all Federal,
State and other income tax returns which, to the best knowledge of the elected
officers of the Company or the Managing General Partner, are required to be
filed, and each has paid all taxes as shown on such returns and on all
assessments received by it to the extent that such taxes have become due, except
such taxes as are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with generally
accepted accounting principles.

8G. Conflicting Agreements and Other Matters. Neither the Company nor any of its
Subsidiaries is a party to any contract or agreement or subject to any
partnership agreement, charter or other partnership or corporate restriction
which materially and adversely affects the business (as presently conducted),
property, assets or financial condition of the Company and its Subsidiaries
taken as a whole. Neither the execution nor delivery of this Agreement or the
Notes, nor the offering, issuance and sale of the Notes, nor fulfillment of nor
compliance with the terms and provisions hereof and of the Notes will conflict
with, or result in a breach of the terms, conditions or provisions of, or
constitute a default under, or result in any violation of, or result in the
creation of any Lien upon any of the properties or assets of the Company or any
of its Subsidiaries pursuant to, the Partnership Agreement or the charter,
by-laws or code of regulations of any Subsidiaries, any award of any arbitrator
or any agreement (including any agreement with Partners or stockholders),
instrument, order, judgment, decree, statute, law, rule or regulation to which
the Company or any of its Subsidiaries is a party or otherwise subject. Neither
the Company nor any of its Subsidiaries is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Indebtedness of the
Company or any Subsidiary, any agreement relating thereto or any other contract
or agreement (including the Partnership Agreement and, in the case of any
Subsidiary, its charter) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Debt of the Company of the type to be
evidenced by the Notes except (i) as of the date of this Agreement, as set forth
in the agreements listed in Exhibit E attached hereto and (ii) as of any date
subsequent to the date of this Agreement when this representation is repeated,
as set forth in the agreements listed in Exhibit E or as theretofore disclosed
to Prudential in a writing which by its terms modifies Exhibit E.

8H. Offering of Notes. Neither the Company nor any agent acting on its behalf
has, directly or indirectly, offered the Notes or any similar security of the
Company for sale to, or solicited any offers to buy the Notes or any similar
security of the Company from, or otherwise approached or negotiated with respect
thereto with, any Person other than institutional investors, and neither the
Company nor any agent acting on its behalf has taken or will take any action
which would subject the issuance or sale of the Notes to the provisions of
section 5 of the Securities Act or to the provisions of any securities of Blue
Sky law of any applicable jurisdiction.

8I. Regulation G, etc. Neither the Company nor any Subsidiary will, directly or
indirectly, use any of the proceeds of the sale of the Notes for the purpose,
whether immediate, incidental or ultimate, of buying a "margin stock" or of
maintaining, reducing or retiring any indebtedness originally incurred to
purchase a stock that is currently a "margin stock", or for any other purpose
which might constitute any purchase and sale of Notes hereunder a "purpose
credit", in each case within the meaning of Regulation G of the Board of
Governors of the Federal Reserve System (12 C.F.R. 207, as amended). Neither the
Company nor any agent acting on its behalf has taken or will take any action
which might cause this Agreement or the Notes to violate Regulation G,
Regulation T or any other regulation of the Board of Governors of the Federal
Reserve System or to violate the Securities Exchange Act of 1934, as amended, in
each case as in effect now or as the same may hereafter be in effect.

8J. ERISA. No accumulated funding deficiency (as defined in section 302 of ERISA
and section 412 of the Code), whether or not waived, exists with respect to any
Plan (other than a Multiemployer Plan). No liability to the Pension Benefit
Guaranty Corporation has been or is expected by the Company or any ERISA
Affiliate to be incurred with respect to any Plan (other than a Multiemployer
Plan) by the Company or any Subsidiary or any ERISA Affiliate which is or would
be materially adverse to the Company and its Subsidiaries taken as a whole.
Neither the Company, any Subsidiary nor any ERISA Affiliate has incurred or
presently expects to incur any withdrawal liability under Title IV of ERISA with
respect to any Multiemployer Plan which is or would be materially adverse to the
Company and its Subsidiaries taken as a whole. The execution and delivery of

this Agreement and the issuance and sale of the Notes will not involve any
transaction which is subject to the prohibitions of section 406 of ERISA or in
connection with which a tax could be imposed pursuant to section 4975 of the
Code. The representation by the Company in the next preceding sentence is made
in reliance upon and subject to the accuracy of the representation in paragraph
9B as to the source of the funds to be used to pay the purchase price of the
Notes to be purchased.

8K. Governmental Consent. Neither the nature of the Company or of any
Subsidiary, nor any of their respective businesses or properties, nor any
relationship between the Company or any Subsidiary and any other Person, nor any
circumstance in connection with the offering, issuance, sale or delivery of the
Notes is such as to require any authorization, consent, approval, exemption or
other action by or notice to or filing with any court or administrative or
governmental body (other than routine filings after the date of closing with the
Securities and Exchange Commission and/or state Blue Sky authorities) in
connection with the execution and delivery of this Agreement, the offering,
issuance, sale or delivery of the Notes or fulfillment of or compliance with the
terms and provisions hereof or of the Notes.

8L. Environmental Compliance. The Company and its Subsidiaries are in
substantial compliance with any and all Environmental Laws including, without
limitation, all Environmental Laws in all jurisdictions in which any of them
owns or operates, or has owned or operated, a facility or site, arranges or has
arranged for disposal or treatment of hazardous substances, solid waste or other
wastes, accepts or has accepted for transport any hazardous substances, solid
waste or other wastes or holds or has held any interest in real property or
otherwise. No material litigation or proceeding arising under, relating to or in
connection with any Environmental Law is pending or, to the best knowledge of
the Company, threatened against the Company or any Subsidiary, any real property
in which any thereof holds or has held an interest or any past or present
operation of any thereof. No release, threatened release or disposal of
hazardous waste, solid waste or other wastes is occurring, or has occurred, on,
under or to any real property in which the Company or any Subsidiary holds any
interest or performs any of its operations, in violation of any Environmental
Law the violation of which could reasonably be expected to have a material
adverse effect on the Company or its Subsidiaries. As used in this paragraph,
"litigation or proceeding" means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any governmental authority, private person or entity or otherwise, and
"material" means the measure of a matter or matters the exposure with respect to
which individually or together with all other matters described exceeds or can
reasonably be expected to exceed $2,500,000.

8M. Investment Company Status. Neither the Company nor any Subsidiary is an
"investment company" or a company "controlled" by an "investment company" within
the meaning of the Investment Company Act of 1940, as amended or an "investment
adviser" within the meaning of the Investment Advisers Act of 1940, as amended.

8N. Disclosure. Neither this Agreement nor any other document, certificate or
statement furnished to any Purchaser by or on behalf of the Company in
connection herewith contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein not misleading. There is no fact peculiar to the Company or any of
its Subsidiaries which materially adversely affects or in the future may (so far
as the Company can now foresee) materially adversely affect the business,
property, assets or financial condition of the Company and its Subsidiaries
taken as a whole and which has not been set forth in this Agreement or in the
other documents, certificates and statements furnished to any Purchaser by or on
behalf of the Company prior to the date hereof in connection with the
transactions contemplated hereby.

8O. Hostile Tender Offers. None of the proceeds of the sale of any Notes will be
used to finance a Hostile Tender Offer.

9. REPRESENTATIONS OF THE PURCHASERS.

Each Purchaser represents as follows:

9A. Nature of Purchase. Such Purchaser is not acquiring the Notes purchased by
it hereunder with a view to or for sale in connection with any distribution
thereof within the meaning of the Securities Act, provided that the disposition
of such Purchaser's property shall at all times be and remain within its
control.

9B. Source of Funds. No part of the funds used by such Purchaser to pay the
purchase price of the Notes purchased by such Purchaser hereunder constitutes
assets allocated to any separate account maintained by such Purchaser in which
any employee benefit plan, other than employee benefit plans identified on a
list which has been furnished by such Purchaser to the Company, participates to
the extent of 10% or more. For the purpose of this paragraph 9B, the terms
"separate account" and "employee benefit plan" shall have the respective
meanings specified in section 3 of ERISA.

10. DEFINITIONS. For the purpose of this Agreement, the terms defined in the
text of any paragraph shall have the respective meanings specified therein, and
the following terms shall have the meanings specified with respect thereto
below:

10A. Yield-Maintenance Terms.

"Business Day" shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City are required or authorized to be closed.

"Called Principal" shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4B (any partial prepayment
being applied in satisfaction of required payments of principal in inverse order
of their scheduled due dates) or is declared to be immediately due and payable
pursuant to paragraph 7A, as the context requires.

"Discounted Value" shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting

all Remaining Scheduled Payments with respect to such Called Principal from
their respective scheduled due dates to the

Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if interest is
payable other than on a semi-annual basis) equal to the Reinvestment Yield with
respect to such Called Principal.

"Reinvestment Yield" shall mean, with respect to the Called Principal of any
Note, .50% plus the yield to maturity implied by (i) the yields reported, as of
10:00 A.M. (New York City local time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal, on the display designated
as "Page 678" on the Telerate Service (or such other display as may replace Page
678 on the Telerate Service) for actively traded U.S. Treasury securities having
a maturity equal to the Remaining Average Life of such Called Principal as of
such Settlement Date, or if such yields shall not be reported as of such time or
the yields reported as of such time shall not be ascertainable, (ii) the
Treasury Constant Maturity Series yields reported, for the latest day for which
such yields shall have been so reported as of the Business Day next preceding
the Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. Such
implied yield shall be determined, if necessary, by (a) converting U.S. Treasury
bill quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between reported yields.

"Remaining Average Life" shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

"Remaining Scheduled Payments" shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.

"Settlement Date" shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4B or is declared to be immediately due and payable pursuant to paragraph 7A, as
the context requires.

"Yield-Maintenance Amount" shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Yield-Maintenance Amount shall in no event be less
than zero.

10B. Other Terms.

"Acceptance" shall have the meaning specified in paragraph 2B(5).

"Acceptance Day" shall have the meaning specified in paragraph 2B(5).

"Acceptance Window" shall have the meaning specified in paragraph 2B(5).

"Accepted Note" shall have the meaning specified in paragraph 2B(5).

"Affiliate" shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such first Person. A Person shall be deemed to control another
Person if such first Person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such other
Person, whether through the ownership of voting securities, by contract or
otherwise.

"Authorized Officer" shall mean (i) in the case of the Company, the chief
executive officer, the chief financial officer and the treasurer of the Company
or the Managing General Partner, as well as any vice president thereof
designated as an "Authorized Officer" in the Information Schedule attached
hereto or any vice president thereof designated as an "Authorized Officer" for
the purpose of this Agreement in an Officer's Certificate executed by the
Company's or Managing General Partner's chief executive officer or chief
financial officer and delivered to Prudential, and (ii) in the case of
Prudential, any officer of Prudential designated as its "Authorized Officer" in
the Information Schedule or any officer of Prudential designated as its
"Authorized Officer" for the purpose of this Agreement in a certificate executed
by one of its Authorized Officers. Any action taken under this Agreement on
behalf of the Company by any individual who on or after the date of this
Agreement shall have been an Authorized Officer of the Company or the Managing
General Partner and whom Prudential in good faith believes to be an Authorized
Officer of the Company or the Managing General Partner at the time of such
action shall be binding on the Company even though such individual shall have
ceased to be an Authorized Officer of the Company or the Managing General
Partner, and any action taken under this Agreement on behalf of Prudential by
any individual who on or after the date of this Agreement shall have been an
Authorized Officer of Prudential, and whom the Company in good faith believes to
be an Authorized Officer of Prudential at the time of such action shall be
binding on Prudential even though such individual shall have ceased to be an
Authorized Officer of Prudential.

"Available Facility Amount" shall have the meaning specified in paragraph 2B(1).

"Bankruptcy Law" shall have the meaning specified in clause (viii) of paragraph
7A.

"Cancellation Date" shall have the meaning specified in paragraph 2B(8)(iii).

"Cancellation Fee" shall have the meaning specified in paragraph 2B(8)(iii).

"Capitalized Lease" shall mean any lease if the obligation to make rental
payments thereunder constitutes a Capitalized Lease Obligation.

"Capitalized Lease Obligation" shall mean any rental obligation which, under
generally accepted accounting principles, is or will be required to be
capitalized on the books of the Company or any Subsidiary, taken at the amount
thereof accounted for as indebtedness (net of interest expense) in accordance
with such principles.

"Closing Day" for any Accepted Note shall mean the Business Day specified for
the closing of the purchase and sale of such Note in the Request for Purchase of
such Note, provided that (i) if the Company and the Purchaser which is obligated
to purchase such Note agree on an earlier Business Day for such closing, the
"Closing Day" for such Accepted Note shall be such earlier Business Day, and
(ii) if the closing of the purchase and sale of such Accepted Note is
rescheduled pursuant to paragraph 2B(7), the Closing Day for such Accepted Note,
for all purposes of this Agreement except paragraph 2B(8)(ii), shall mean the
Rescheduled Closing Day with respect to such Closing.

"Code" shall mean the Internal Revenue Code of 1986, as amended.

"Confirmation of Acceptance" shall have the meaning specified in paragraph
2B(5).

"Consolidated Debt" shall mean, as of any time of determination thereof, the sum
of (i) Debt of the Company and Subsidiaries determined on a consolidated basis
and (ii) to the extent in excess of $5,000,000, Debt of the Company owed to
Subsidiaries.

"Consolidated Net Assets" shall mean, as of any time of determination thereof,
with respect to the Company and Subsidiaries on a consolidated basis, their
assets less, without duplication, all of their (i) current liabilities, (ii)
asset, liability, contingency and other appropriate reserves, including reserves
for depreciation and amortization expense and for deferred income taxes nd (iii)
other liabilities.

"Consolidated Pre-Tax Income" shall mean, for any period, the consolidated gross
revenues of the Company and its Subsidiaries less all operating and nonoperating
expenses of the Company and its Subsidiaries including current additions to
reserves and all other charges of a proper character except current and deferred
taxes on income, but not including in gross revenues any gains (nor in expenses
any expenses or taxes applicable thereto) in excess of losses resulting from the
sale, conversion or other disposition of capital assets (i.e., assets other than
current assets), any gains resulting from the write-up of assets, any equity of
the Company or any Subsidiary in the unremitted earnings of any corporation
which is not a Subsidiary, any earnings of any Person acquired by the Company or
any Subsidiary through purchase, merger or consolidation or otherwise for any
year prior to the year of acquisition, or any deferred credit representing the
excess of equity in any Subsidiary at the date of acquisition over the cost of
the investment in such Subsidiary.

"Current Debt" shall mean, with respect to any Person, all Indebtedness of such
Person for borrowed money which by its terms or by the terms of any instrument
or agreement relating thereto matures on demand or within one year from the date
of the creation thereof and is not directly or indirectly renewable or
extendible at the option of the debtor to a date more than one year from the
date of the creation thereof, provided that Indebtedness for borrowed money
outstanding under a revolving credit or similar agreement which obligates the
lender or lenders to extend credit over a period of more than one year shall
constitute Funded Debt and not Current Debt, even though such Indebtedness by
its terms matures on demand or within one year from the date of the creation
thereof.

"Debt" shall mean Funded Debt and Current Debt.

"Delayed Delivery Fee" shall have the meaning specified in paragraph 2B(8)(ii).

"Environmental Laws" shall mean all federal, state, local and foreign laws
relating to pollution or protection of the environment, including laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including without limitation ambient air, surface water,
ground water, or land), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes, and any and all rules, regulations, codes, plans, orders,
decrees, judgments, injunctions, notices or demand letters issued, entered,
promulgated or approved thereunder.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.

"ERISA Affiliate" shall mean any corporation which is a member of the same
controlled group of corporations as the Company within the meaning of section
414(b) of the Code, or any trade or business which is under common control with
the Company within the meaning of section 414(c) of the Code.

"Event of Default" shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act, and "Default" shall mean any of such events,
whether or not any such requirement has been satisfied.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

"Facility" shall have the meanings specified in paragraph 2B(1).

"Facility Fee" shall have the meaning specified in paragraph 2B(8)(i).

"Funded Debt" shall mean with respect to any Person, all Indebtedness of such
Person which by its terms or by the terms of any instrument or agreement
relating thereto matures, or which is otherwise payable or unpaid, more than one
year from, or is directly or indirectly renewable or extendible at the option of
the debtor to a date more than one year (including an option of the debtor under
a revolving credit or similar agreement obligating the lender or lenders to
extend credit over a period of more than one year) from, the date of the
creation thereof.

"General Partners" shall mean collectively, the Managing General Partner and the
Special General Partner, which are the general partners of the Company, and any
Person substituted for or who succeeds either of them as a general partner
pursuant to the terms of the Partnership Agreement, in each case in such
capacity.

"Gross Worth" shall mean, as of any time of determination thereof, the sum of
Owners' Equity and Consolidated Debt.

"Guarantee" shall mean, with respect to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
indebtedness, lease, dividend or other obligation of another, including, without
limitation, any such obligation directly or indirectly guaranteed, endorsed
(otherwise than for collection or deposit in the ordinary course of business) or
discounted or sold with recourse by such Person, or in respect of which such
Person is otherwise directly or indirectly liable, including, without
limitation, any such obligation in effect guaranteed by such Person through any
agreement (contingent or otherwise) to purchase, repurchase or otherwise acquire
such obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain the solvency or
any balance sheet or other financial condition of the obligor of such
obligation, or to make payment for any products, materials or supplies or for
any transportation or service, regardless of the non-delivery or non-furnishing
thereof, in any such case if the purpose or intent of such agreement is to
provide assurance that such obligation will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected against loss in respect thereof. The amount of any
Guarantee shall be equal to the outstanding principal amount of the obligation
guaranteed or such lesser amount to which the maximum exposure of the guarantor
shall have been specifically limited.

"Hedge Treasury Note(s)" shall mean, with respect to any Accepted Note, the
United States Treasury Note or Notes whose duration (as determined by
Prudential) most closely matches the duration of such Accepted Note.

"Hostile Tender Offer" shall mean, with respect to the use of proceeds of any
Note, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.

"Indebtedness" shall mean, with respect to any Person, without duplication, (i)
all items (excluding deferred compensation, items of contingency reserves and
reserves for deferred income taxes) which in accordance with generally accepted
accounting principles would be included in determining total liabilities as
shown on the liability side of a balance sheet of such Person as of the date on
which Indebtedness is to be determined, (ii) all indebtedness secured by any
Lien on any property or asset owned or held by such Person subject thereto,
whether or not the indebtedness secured thereby shall have been assumed, and
(iii) all indebtedness of others with respect to which such Person has become
liable by way of Guarantee.

"Issuance Period" shall have the meaning specified in paragraph 2B(2).

"Lien" shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any lease in the nature
thereof, and the filing of or agreement to give any financing statement under
the Uniform Commercial Code of any jurisdiction) or any other type of
preferential arrangement for the purpose, or having the effect, of protecting a
creditor against loss or securing the payment or performance of an obligation.

"Limited Partner" shall mean any Person who is or shall become a limited partner
of the Company, in such capacity.

"Managing General Partner" shall mean Cedar Fair Management Company, an Ohio
corporation, and its successors and assigns.

"Multiemployer Plan" shall mean any Plan which is a "multiemployer plan" (as
such term is defined in section 4001(a)(3) of ERISA).

"Note" and "Notes" shall have the meaning specified in paragraph 1.

"Officer's Certificate" shall mean a certificate signed in the name of the
Company by an Authorized Officer of the Company.

"Owners' Equity" shall mean, as of any time of determination thereof, the
partners' equity or shareholders' equity (as the case may be) of the Company.

"Partner" shall mean any General Partner or any Limited Partner.

"Partnership Agreement" shall mean the Third Amended and Restated Agreement of
Limited Partnership of the Company, dated as of April 21, 1987, among Cedar Fair
Management Company, Robert L. Munger, Jr., as General Partners, and the limited
partners named therein, as the same has been and may be amended or supplemented
from time to time.

"Person" shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.

"Plan" shall mean any "employee pension benefit plan" (as such term is defined
in section 3 of ERISA) which is or has been established or maintained, or to
which contributions are or have been made, by the Company or by any trade or
business, whether or not incorporated which, together with the Company, is under
common control, as described in section 414(b) or (c) of the Code.

"Priority Debt" shall mean, as of any time of determination thereof, (i) Debt of
any Subsidiary, other than Debt owed to the Company or another Subsidiary and
(ii) Debt of the Company secured by any Lien.

"Prudential" shall mean The Prudential Insurance Company of America.

"Prudential Affiliate" shall mean any corporation or other entity all of the
Voting Stock (or equivalent voting securities or interests) of which is owned by
Prudential either directly or through Prudential Affiliates.

"Purchaser(s)" shall mean Prudential and each Prudential Affiliate as purchaser
of any Note.

"Related Person" shall mean (i) any General Partner, (ii) any Person owning 10%
or more of the depositary units representing limited partnership interests in
the Company or (iii) any Affiliate of any Person described in clause (i) or
(ii).

"Request for Purchase" shall have the meaning specified in paragraph 2B(3).

"Required Holder(s)" shall mean the holder or holders of at least 51% of the
aggregate principal amount of the Notes or of a Series of Notes, as the context
may require, from time to time outstanding.

"Rescheduled Closing Day" shall have the meaning specified in paragraph 2B(7).

"Responsible Officer" shall mean the chief executive officer, chief operating
officer, treasurer, chief financial officer or chief accounting officer of the
Company, general counsel of the Company or any other officer of the Company
involved principally in its financial administration or its controllership
function.

"Securities Act" shall mean the Securities Act of 1933, as amended.

"Series" shall have the meaning specified in paragraph 1.

"Significant Holder" shall mean (i) Prudential and any other Purchaser, so long
as Prudential or such Purchaser shall hold (or be committed under this Agreement
to purchase) any Note, or (ii) any other holder of at least 5% of the aggregate
principal amount of any Series of Notes from time to time outstanding.

"Significant Subsidiary" shall mean any Subsidiary of the Company or any of its
Subsidiaries, (i) having assets which shall have contributed 10% or more of
Consolidated Pre-Tax Income for any of the three fiscal years then most recently
ended, (ii) having assets whose aggregate fair value (as determined in good
faith by the board of directors of the Managing General Partner or the Company,
as the case may be) shall exceed 10% of the Consolidated Net Assets or (iii) the
sale of which shall have a material adverse effect on the Company.

"Special General Partner" shall mean CF Partners, a Delaware general
partnership, and its successors and assigns.

"Subsidiary" shall mean any corporation or partnership the majority of the stock
of every class of which, except directors' qualifying shares, or the majority of
equity interest in which shall, at the time as of which any determination is
being made, be owned by the Company either directly or through Subsidiaries and
"75%-owned Subsidiary" shall mean any corporation or partnership 75% of the
stock of every class of which, except directors' qualifying shares, or 75% of
the equity interest in which shall, at the time as of which any determination is
being made, be owned by the Company either directly or through a 75%-owned
Subsidiary.

"Transferee" shall mean any direct or indirect transferee of all or any part of
any Note purchased under this Agreement.

"Voting Stock" shall mean, with respect to any corporation, any shares of stock
of such corporation whose holders are entitled under ordinary circumstances to
vote for the election of directors of such corporation (irrespective of whether
at the time stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency).

 

10C. Accounting Principles, Terms and Determinations. All references in this
Agreement to "generally accepted accounting principles" shall be deemed to refer
to generally accepted accounting principles in effect in the United States at
the time of application thereof. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all financial
statements and certificates and reports as to financial matters required to be
furnished hereunder shall be prepared, in accordance with generally accepted
accounting principles applied, in the case of any such unaudited financial
statements, certificates and reports, on a basis consistent with the most recent
audited consolidated financial statements of the Company and its Subsidiaries
delivered pursuant to clause (ii) of paragraph 5A or, if no such statements have
been so delivered, the most recent audited financial statements referred to in
clause (i) of paragraph 8B.

11. MISCELLANEOUS.

11A. Note Payments. The Company agrees that, so long as any Purchaser shall hold
any Note, it will make payments of principal thereof and Yield-Maintenance
Amount, if any, and interest thereon, which comply with the terms of this
Agreement, by wire transfer of immediately available funds for credit to (i) the
account or accounts as specified in the purchaser schedule attached to the
applicable Confirmation of Acceptance or (ii) such other account or accounts in
the United States as any Purchaser may designate in writing, notwithstanding any
contrary provision herein or in any Note with respect to the place of payment.
Each Purchaser agrees that, before disposing of any Note, it will make a
notation thereon (or on a schedule attached thereto) of all principal payments
previously made thereon and of the date to which interest thereon has been paid.
The Company agrees to afford the benefits of this paragraph 11A to any
Transferee which shall have made the same agreement as you have made in this
paragraph 11A.

11B. Expenses. The Company agrees, whether or not the transactions contemplated
hereby shall be consummated, to pay, and save each Purchaser and any Transferee
harmless against liability for the payment of, all out-of-pocket expenses
arising in connection with such transactions, including (i) all document
production and duplication charges and the fees and expenses of any special
counsel engaged by the Purchasers or any Transferee in connection with this
Agreement, the transactions contemplated hereby and any subsequent proposed
modification of, or proposed consent under, this Agreement, whether or not such
proposed modification shall be effected or proposed consent granted, and (ii)
the costs and expenses, including attorneys' fees, incurred by each Purchaser or
any Transferee in enforcing (or in determining whether or in what manner to
enforce) any rights under this Agreement or the Notes or in responding to any
subpoena or other legal process issued in connection with this Agreement or the
transactions contemplated hereby or by reason of any Purchaser's or any
Transferee's having acquired any Note, including without limitation costs and
expenses incurred in any bankruptcy case. The obligations of the Company under
this paragraph 11B shall survive the transfer of any Note or portion thereof or
interest therein by any Purchaser or any Transferee and the payment of any Note.

11C. Consent to Amendments. This Agreement may be amended, and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if the Company shall obtain the written consent to such
amendment, action or omission to act, of the Required Holder(s) of the Notes of
each Series except that, (i) with the written consent of the holders of all
Notes of a particular Series, and if an Event of Default shall have occurred and
be continuing, of the holders of all Notes of all Series, at the time
outstanding (and not without such written consents), the Notes of such Series
may be amended or the provisions thereof waived to change the maturity thereof,
to change or affect the principal thereof, or to change or affect the rate or
time of payment of interest or Yield-Maintenance Amount payable with respect to
the Notes of such Series, (ii) without the written consent of the holder or
holders of all Notes at the time outstanding, no amendment to or waiver of the
provisions of this Agreement shall change or affect the provisions of paragraph
7A or this paragraph 11C insofar as such provisions relate to proportions of the
principal amount of the Notes of any Series, or the rights of any individual
holder of Notes, required with respect to any declaration of Notes to be due and
payable or with respect to any consent, (iii) with the written consent of
Prudential (and not without the written consent of Prudential) the provisions of
paragraph 2 may be amended or waived (except insofar as any such amendment or
waiver would affect any rights or obligations with respect to the purchase and
sale of Notes which shall have become Accepted Notes prior to such amendment or
waiver) and (iv) with the written consent of all of the Purchasers which shall
have become obligated to purchase Accepted Notes of any Series (and not without
the written consent of all such Purchasers), any of the provisions of paragraphs
2 and 3 may be amended or waived insofar as such amendment or waiver would
affect only rights or obligations with respect to the purchase and sale of the
Accepted Notes of such Series or the terms and provisions of such Accepted
Notes. Each holder of any Note at the time or thereafter outstanding shall be
bound by any consent authorized by this paragraph 11C, whether or not such Note
shall have been marked to indicate such consent, but any Notes issued thereafter
may bear a notation referring to any such consent. No course of dealing between
the Company and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note. As used herein and in the Notes, the term "this Agreement"
and references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.

11D. Form, Registration, Transfer and Exchange of Notes; Lost Notes. The Notes
are issuable as registered notes without coupons in denominations of at least
$1,000,000, except as may be necessary to reflect any principal amount not
evenly divisible by $1,000,000. The Company shall keep at its principal office a
register in which the Company shall provide for the registration of Notes and of
transfers of Notes. Upon surrender for registration of transfer of any Note at
the principal office of the Company, the Company shall, at its expense, execute
and deliver one or more new Notes of like tenor and of a like aggregate
principal amount, registered in the name of such transferee or transferees. At
the option of the holder of any Note, such Note may be exchanged for other Notes
of like tenor and of any authorized denominations, of a like aggregate principal
amount, upon surrender of the Note to be exchanged at the principal office of
the Company. Whenever any Notes are so surrendered for exchange, the Company
shall, at its expense, execute and deliver the Notes which the holder making the
exchange is entitled to receive. Every Note surrendered for registration of
transfer or exchange shall be duly endorsed, or be accompanied by a written
instrument of transfer duly executed, by the holder of such Note or such
holder's attorney duly authorized in writing. Any Note or Notes issued in
exchange for any Note or upon transfer thereof shall carry the rights to unpaid
interest and interest to accrue which were carried by the Note so exchanged or
transferred, so that neither gain nor loss of interest shall result from any
such transfer or exchange. Upon receipt of written notice from the holder of any
Note of the loss, theft, destruction or mutilation of such Note and, in the case
of any such loss, theft or destruction, upon receipt of such holder's unsecured
indemnity agreement, or in the case of any such mutilation upon surrender and
cancellation of such Note, the Company will make and deliver a new Note, of like
tenor, in lieu of the lost, stolen, destroyed or mutilated Note.



11E. Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of and Yield-Maintenance Amount, if any, and
interest on such Note and for all other purposes whatsoever, whether or not such
Note shall be overdue, and the Company shall not be affected by notice to the
contrary. Subject to the preceding sentence, the holder of any Note may from
time to time grant participations in all or any part of such Note to any Person
on such terms and conditions as may be determined by such holder in its sole and
absolute discretion.

11F. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Company in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by any Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement and the Notes embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to the
subject matter hereof.

11G. Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not.

11H. Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) and (i) if to
any Purchaser, addressed as specified for such communications in the purchaser
schedule attached to the applicable Confirmation of Acceptance, or at such other
address as any Purchaser shall have specified to the Company in writing, (ii) if
to any other holder of any Note, addressed to such other holder at such address
as such other holder shall have specified to the Company in writing or, if any
such other holder shall not have so specified an address to the Company, then
addressed to such other holder in care of the last holder of such Note which
shall have so specified an address to the Company, and (iii) if to the Company,
addressed to it at Cedar Fair, L.P., One Causeway Drive, P.O. Box 5006,
Sandusky, Ohio 44871, Attention: Chief Financial Officer, or at such other
address as the Company shall have specified to the holder of each Note in
writing. Any communication pursuant to paragraph 2 shall be made by the method
specified for such communication in paragraph 2, and shall be effective to
create any rights or obligations under this Agreement only if, in the case of a
telephone communication, an Authorized Officer of the party conveying the
information and of the party receiving the information are parties to the
telephone call, and in the case of a telecopier communication, the communication
is signed by an Authorized Officer of the party conveying the information,
addressed to the attention of an Authorized Officer of the party receiving the
information, and in fact received at the telecopier terminal the number of which
is set forth on the Information Schedule attached hereto or at such other
telecopier terminal as the party receiving the information shall have specified
in writing to the party sending such information.

11I. Descriptive Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

11J. Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to any Purchaser, to any holder of Notes or to the Required
Holder(s), the determination of such satisfaction shall be made by such
Purchaser, such holder or the Required Holder(s), as the case may be, in the
sole and exclusive judgment (exercised in good faith) of the Person or Persons
making such determination.

11K. Payments Due on Non-Business Days. Anything in this Agreement or the Notes
to the contrary notwithstanding, any payment of principal of or interest on any
Note that is due on a date other than a Business Day shall be made on the next
succeeding Business Day. If the date for any payment is extended to the next
succeeding Business Day by reason of the preceding sentence, the period of such
extension shall be included in the computation of the interest payable on such
Business Day.

11L. Limited Liability of Partners. Anything in this Agreement or the Notes to
the contrary notwithstanding, no recourse under or in respect of this Agreement
or the Notes shall be had against any Partner, shareholder of a Partner or
partner of a Partner by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of statute or otherwise, whether based on
agency, deputization or otherwise, it being expressly agreed that no personal
liability whatsoever shall attach to or be incurred by the Partners,
shareholders of Partners or partners of Partners or any of them under or by
reason of this Agreement or the Notes; provided that the foregoing limitation of
liability shall in no way constitute a limitation on the right of the holders of
the Notes to enforce their remedies against the Company's assets for the
collection of amounts due and owing under the Notes or any other obligation of
the Company contemplated by this Agreement. Each of the Notes shall contain a
statement to the effect that the obligations of the Partners are limited as
provided in this paragraph 11L.

11M. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not avoid the occurrence of a Default or Event of Default if such action
is taken or such condition exists.

11N. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11O. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the internal law of
the State of Illinois.

11P. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.

11Q. Binding Agreement. When this Agreement is executed and delivered by the
Company and Prudential, it shall become a binding agreement between the Company
and Prudential. This Agreement shall also inure to the benefit of each other
Purchaser which shall have executed and delivered a Confirmation

of Acceptance, and each such other Purchaser shall be bound by

this Agreement to the extent provided in such Confirmation of Acceptance.

Very truly yours,

CEDAR FAIR, L.P.

By: CEDAR FAIR MANAGEMENT COMPANY,

Managing General Partner

 

 

By: ______________________________

Its: _____________________________

 

 

The foregoing Agreement is

hereby accepted as of the

date first above written.

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

 

By: ____________________________

Title: Vice President